Dismiss and Opinion Filed April 5, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00703-CV

IN RE GEICO ADVANTAGE INSURANCE COMPANY AND CEONDRIA
                    HOBBS, Relators

          Original Proceeding from the 439th Judicial District Court
                          Rockwall County, Texas
                      Trial Court Cause No. 1-19-1494

                        MEMORANDUM OPINION
                  Before Justices Myers, Molberg, and Goldstein
                            Opinion by Justice Myers
      Before the Court is the petition for writ of mandamus filed on July 29, 2020,

by relators GEICO Advantage Insurance Company and Ceondria Hobbs. Relators

contend the trial court abused its discretion by denying their motion to stay or abate

the proceedings on the claims of real party in interest Constantine Farr while the

Supreme Court of Texas was considering similar issues in In re State Farm Mutual

Automobile Insurance Co., Nos. 19-0791, 19-0792. On August 6, 2020, we issued

a stay of further proceedings in the trial court pending resolution of this original

proceeding. Farr filed a response to the petition for writ of mandamus, and relators

filed a reply. In the reply, relators made clear that the only relief they sought was
“to stay the underlying proceedings while the Supreme Court of Texas decides two

decisions which involve the same issues.”

      On March 19, 2021, the supreme court issued one opinion resolving those two

cases. See In re State Farm Mutual Automobile Insurance Co., Nos. 19-0791,

19-0792, 2021 WL 1045651 (Tex. Mar. 19, 2021). This Court’s order staying the

trial court proceedings followed by the supreme court’s decision delivered all the

relief relators are requesting, thus making relators’ petition for writ of mandamus

moot. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (original

proceeding) (mandamus relief rendered moot when relator received information he

was seeking).

      Accordingly, we lift the stay of the proceedings in the trial court, and we

dismiss relators’ petition for writ of mandamus as moot.




                                            /Lana Myers/
                                            LANA MYERS
                                            JUSTICE

200703F.P05




                                       –2–